— In an action to recover damages for personal injuries, etc., plaintiffs appeal from a judgment of the Supreme Court, Nassau County, entered July 7, 1978, which is in favor of defendant Margolin and against them, upon a jury verdict. Judgment reversed, on the law and the facts, and new trial granted, with costs to abide the event. A jury verdict in favor of a defendant may be set aside when it plainly appears that the evidence so preponderates in favor of the plaintiff that the verdict for the defendant could not have been reached on any fair interpretation of the evidence (cf. Busby v Malone, 54 AD2d 572). In our view, the evidence is so overwhelmingly in plaintiffs’ favor that the verdict must be set aside. On the record presented it seems indisputable that the plaintiff husband’s injuries resulted from the respondent’s moving the golf cart without checking to see whether the plaintiff husband was seated. Damiani, J. P., Titone, Suozzi and Shapiro, JJ., concur.